DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 02/01/2021 is being considered in the examination of this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claim 4 “one or more ducted fans or the variable pitch fan are connected to an electric motor, a hydraulic motor, or both”, the claimed subject matter of claim 5 “ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-7, 9, 12-14, 16 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vondrell et al. (US 20180229606 A1), hereinafter referred to as “Vondrell”.
6.	Regarding Claim 1, Vondrell discloses a hybrid propulsion system for a tiltrotor craft (Vondrell Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising: 
one or more engines (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100); 
at least one of: one or more electrical generators, connected to the one or more engines (paragraph [0061] for disclosing electrical 96 connected to turboshaft engine 110); and 
two rotatable nacelles (paragraph [0048] discloses rotatable nacelles 48-54), each nacelle housing (48-54) at least one of: one or more electric motors, each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2); 
wherein the one or more electric motors (86) is electrically connected to the one or more electric generators (paragraphs [0051] and [0056] as well as FIGS. 5-6 for disclosing electric motors 86 are each connected to electric generator 96); 
wherein the proprotors provide lift whenever the tiltrotor craft is in vertical takeoff and landing and stationary flight (FIG. 1 and paragraph [0047]) , and provide thrust whenever the tiltrotor craft is in forward flight (FIG. 2 and paragraph [0047]).
one or more ducted fans that provide forward thrust (para. [0052] discloses a ducted fan 94 as seen in FIG. 2 which can provide forward thrust as supported by para. [0047] regarding forward thrust) or a variable pitch fan (para. [0052] discloses variable pitch fans 74).
7.	Regarding Claim 2, Vondrell discloses the system of claim 1, wherein the tiltrotor craft is manned or unmanned (paragraph [0010] for an unmanned aerial vehicle and by definition an aircraft must be either manned or unmanned). 
8.	Regarding Claim 3, Vondrell discloses the system of claim 1, wherein the one or more engines provide: direct, distributed, or direct and distributed, thrust during forward flight (FIGS. 5-6 and paragraphs [0064-0065] wherein the turboshaft engine 100 is configured to distribute power to each electrical motor 86 of proprotors 78 for the purpose of generating thrust during forward flight).
9.	Regarding Claim 4, Vondrell discloses the system of claim 1, wherein the one or more ducted fans (94), one or more variable pitch fan (74) are connected to an electric motor to provide additional thrust during forward flight (FIG. 5 electric motor 86 connected to variable pitch fans 74 which clearly provide thrust during forward flight).
Regarding Claim 5, Vondrell discloses the system of claim 1, wherein the one or more engines (100) are connected via an electrical generator (96) and electric motor (86) to the one or more ducted fans (94).
11.	Regarding Claim 6, Vondrell discloses the system of claim 1, wherein the one or more engines (100) are indirectly connected via an electrical generator (96) and electric motor (86), to the one more ducted fans (94).
12.	Regarding Claim 7, Vondrell discloses the system of claim 1, wherein the one or more engines (100) are connected to an electrical generator (96) that is electrically connected to an electric motor (86), wherein the electric motor (86) is connected to the variable pitch fan (74) to provide additional thrust during forward flight (variable pitch fans by definition provide thrust during flight and see FIG. 2 for a forward flight configuration), and wherein the electric motor (86) drives the variable pitch fan (paragraph [0050-0052]) that are positioned adjacent (FIG. 2 wherein variable pitch fans 74 would be positioned both sides and adjacent to the combustion engine 94 which is configured as the engine 100 per paragraph [0059]) to the one or more engines (100).
13.	Regarding Claim 9, Vondrell discloses the system of claim 1, wherein the one or more engines comprise a turboshaft engine or a high bypass engine (paragraph [0007] for disclosing a turboshaft engine).
14.	Regarding Claim 12, Vondrell discloses the system of claim 1, wherein the proprotors are driven directly by the at least of: one or more electrical motors (FIG. 5 and paragraph [0052] discloses proprotors are driven directly by electrical motors 86).
15.	Regarding Claim 13, Vondrell discloses the system of claim 1, wherein the one or more engines are defined further as one or more turboshaft engines (paragraph [0061] for engine 100 being a turboshaft engine), wherein the one or more turboshaft engines provide additional thrust during (paragraph [0015] and FIG. 2 for turboshaft engine providing additional thrust during forward flight mode).
16.	Regarding Claim 14, Vondrell discloses the system of claim 1, further comprising an electric slip ring that electrically connects the one or more electrical generators to the one or more electrical motors in each of the nacelles (paragraph [0048] for disclosing slip ring interface which by definition is considered an electric slip ring due to the exclusive electric power source of the tiltrotor craft 10).
17.	Regarding Claim 16, Vondrell discloses the system of claim 1, wherein the tiltrotor craft (10) comprises, respectively: one to four electric generators (FIG. 6 for electric generator 96) connected to the one or more engines (100) and connected one to four electric motors (FIG. 5 for electric motor 86) in each nacelle (88).
18.	Regarding Claim 36, Vondrell discloses a hybrid propulsion system for an aircraft (Vondrell Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising: 
a turboshaft engine that provides shaft power and distributed thrust (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100 drives shaft 118 which provides shaft power and distributed thrust), wherein the turboshaft engine (100) is connected indirectly to one or more ducted fans (94) or a variable pitch fan (paragraph [0052] discloses one or more fans 74 which can be variable pitch fans which would be the fans in the lower half of the tiltrotor craft 10), wherein the variable pitch fan provide a first thrust during forward flight (FIG. 2 for a forward configuration as well as it being well known that in a forward flight setting for the tiltrotor craft, the variable pitch fans clearly provide thrust).
at least one of: one or more electrical generators connected to the turboshaft engine (paragraph [0061] for disclosing electrical 96 connected to the turboshaft engine 110b); and 
two nacelles (48/54), each nacelle comprising at least one of: one or more electric motors or one or more hydraulic motors each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2), wherein the electric motor is electrically connected to the electric generator (paragraphs [0051] and [0056] as well as FIGS. 5-6 for disclosing electric motors 86 are each connected to electric generator 96), wherein the proprotors provide lift whenever the aircraft is in Page 7 of 10Appl. No. 15/896,383Amdt. dated May 11, 2020Reply to Office Action of Mar. 10, 2020vertical takeoff and landing and stationary flight (FIG. 1 and paragraph [0047]), and provide a second thrust whenever the aircraft is in forward flight (FIG. 2 and paragraph [0047]); and
one or more ducted fans or variable pitch fan provide forward thrust (para. [0052] discloses a ducted fan 94 and variable pitch an 74 as seen in FIG. 2 which can provide forward thrust as supported by para. [0047]).
Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1), in view of Vaillant et al. (US 20180170564 A1).
Regarding Claim 10, Vondrell discloses the system of claim 1, further comprising a reduction gearbox (paragraph [0052] for disclosing a gearbox for increasing or decreasing a rotational speed of fan 94, by definition a reduction gear box decreases the speed of fans for achieving ideal operating speeds) positioned between the electric motor (86) and a proprotor (74).
	Vondrell is silent regarding the reduction gear box being specifically positioned between the engine and the electrical generator. 
	Vaillant discloses an invention (Vaillant Abstract and FIG. 1) including a reduction gearbox positioned between an engine and an electrical generator (paragraph [0048] discloses electrical generator 32 being coupled to outlet shaft 33 of gas turbine 31 by means of a reduction gearbox (not labeled) which achieves the reduction gearbox being positioned between an engine and an electrical generator).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Vaillant, as a known reduction gearbox arrangement such that the engine and the generator can both operate at optimal speeds, even if those are not the same optimal speed.

23.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606), in view of Hollimon et al. (US 20120292456 A1).
24.	Regarding Claim 17, Vondrell discloses the system of claim 1.
	Vondrell is silent regarding stop-fold proprotors.
	Hollimon discloses an aircraft (Hollimon Abstract) including stop-fold proprotors (Abstract and FIGS. 1-4 discloses stop-fold proprotors 115).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Vondrell to use the arrangement of Hollimon, as a known . 

25.	Claims 18-25, 27, 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1), in view of Eickmann (US 4982914 A).
26.	Regarding Claim 18, Vondrell discloses a method of providing propulsion to a tiltrotor craft (Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising: 
	one or more ducted fans that provide forward thrust para. [0052] discloses a ducted fan 94 as seen in FIG. 2 which can provide forward thrust as supported by para. [0047] regarding forward thrust); 
providing one or more engines (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100); 
driving one or more electrical generators, each connected to the engine (paragraph [0061] for disclosing electrical generator 96 connected to turboshaft engine 110); and 
providing two nacelles (paragraph [0048] for rotatable nacelles 48-54), each nacelle comprising at least one of: one or more electric motors each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2), wherein the electric motor (86) is electrically connected to the electric generator (96), respectively (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective proprotors 78); 
generating an electrical power from the electrical generators (electrical generators inherently generate electrical power); 
transmitting electrical power to the electric motors in the nacelles (paragraph [0051]); and 
(paragraph [0052]), to provide lift whenever the tiltrotor craft is in vertical takeoff and landing and stationary flight (FIG. 1 and paragraph [0047]), and to provide forward thrust whenever the tiltrotor craft is in forward flight (FIG. 2 and paragraph [0047]).
Vondrell is silent regarding hydraulic pumps and hydraulic motors. 
Eickmann discloses an aircraft (Eickmann Abstract and FIG. 1) including driving one or more hydraulic pumps, each connected to the engine (Col. 9, lines 43-50 and Col. 18, lines 11-16 disclose engines 12/13 driving respective hydraulic pumps 2/3 as seen in FIG. 4 also including engine 11 driving respective pump 1); and rotating the proprotors using the hydraulic motors (Abstract, Col. 1, lines 54-66, Col. 9, lines 30-35 and lines 43-50 disclose rotating proprotors 14/15/16/17 using respective hydraulic motors 4/5/6/7 as seen in FIG. 4), to provide lift whenever the tiltrotor craft in vertical takeoff and landing and stationary flight, and to provide forward thrust whenever the tiltrotor craft is in forward flight (Abstract discloses the propellers 14/15/16/17 of a tiltrotor craft providing lift in vertical flight and stationary flight as well as providing thrust in forward flight as seen in FIGS. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the method of Vondrell to use the arrangement Eickmann, as a known hydraulic propulsion arrangement for the purpose of transmitting power from the engine to the motor to generate thrust during various modes of flight.
27.	Regarding Claim 19, modified Vondrell discloses (see Vondrell) the method of claim 18, wherein the tiltrotor is manned or unmanned (paragraph [0010] for an unmanned aerial vehicle and by definition an aircraft must be either manned or unmanned).
28.	Regarding Claim 20, modified Vondrell discloses (see Vondrell) the method of claim 18, wherein the one or more engines provide: direct, distributed, or direct and distributed, thrust during forward flight (FIGS. 5-6 and paragraphs [0064-0065] wherein the turboshaft engine 100 is configured to distribute power to each electrical motor 86 of proprotors 78 for the purpose of generating thrust during forward flight).
29.	Regarding Claim 21, modified Vondrell discloses (see Vondrell) the method of claim 18, wherein each nacelle is rotatable (paragraph [0048] discloses rotatable nacelles 48-54).
30.	Regarding Claim 22, modified Vondrell discloses the method of claim 18, further comprising connecting variable pitch fan (Vondrell paragraph [0052] discloses one or more fans 74 which can be variable pitch fans which would be the fans in the lower half of the tiltrotor craft 10) to an electric motor (Vondrell FIG. 5 electric motor 86 connected to the fans 74 which can be variable pitch fans which clearly provide additional thrust during forward flight), a hydraulic motor (Eickmann discloses hydraulic motors 4/5/6/7 as seen in FIG. 4).
31.	Regarding Claim 23, modified Vondrell discloses (see Vondrell) the method of claim 18, further comprising connecting (FIG. 2) one or more ducted fans (94) or the variable pitch fan (74) to the one or more engines (100) via an electrical generator (96) and electric motor to provide additional thrust (FIG. 2 for a forward flight configuration as well as it being well known that variable pitch fans by definition produce thrust). 
32.	Regarding Claim 24, modified Vondrell discloses (see Vondrell) the method of claim 18, further comprising indirectly connecting (FIG. 2) one or more ducted fans (94) or  variable pitch fan (74) to the one or more engines (100) via an electrical generator (96) and electric motor to provide additional thrust (FIG. 2 for a forward flight configuration as well as it being well known that variable pitch fans by definition produce thrust).
33.	Regarding Claim 25, modified Vondrell discloses (see Vondrell) the method of claim 18, further comprising connecting the one or more ducted fans (94) or the variable pitch fan (74), to the one or more engines (100) via an electrical generator (96) that is electrically connected to an electric motor (86), and wherein the electric motor (86) drives variable pitch fan (paragraph [0050-0052]) are (FIG. 2 wherein variable pitch fans 74 would be positioned both sides and adjacent to the combustion engine 94 which is configured as the engine 100 per paragraph [0059]) to the one or more engines (100).
34.	Regarding Claim 27, modified Vondrell discloses the method of claim 18, wherein the one or more engines comprise a turboshaft engine or a high bypass engine (Vondrell paragraph [0007] for disclosing a turboshaft engine).
35.	Regarding Claim 30, modified Vondrell discloses (see Vondrell) the method of claim 1, further comprising directly driving each of the proprotors with the at least of: one or more electrical motors (FIG. 5 and paragraph [0052] discloses proprotors are driven directly by electrical motors 86).
36.	Regarding Claim 31, modified Vondrell discloses (see Vondrell) the method of claim 1, wherein the one or more engines are defined further as one or more turboshaft engines (paragraph [0061] for engine 100 being a turboshaft engine), wherein the one or more turboshaft engines provide additional thrust during forward flight (paragraph [0015] and FIG. 2 for turboshaft engine providing additional thrust during forward flight mode).
37.	Regarding Claim 32, modified Vondrell discloses (see Vondrell) the method of claim 1, further comprising positioning an electric slip ring that electrically connect the one or more electrical generators to the one or more electrical motors in the nacelles (paragraph [0048] for disclosing slip ring interface which by definition is considered an electric slip ring due to the exclusive electric power source of the tiltrotor craft 10).
38.	Regarding Claim 34, modified Vondrell discloses (see Vondrell) the method of claim 1, wherein the tiltrotor craft (10) comprises, respectively: one to four electric generators (FIG. 6 for electric generator 96) connected to the one or more engines (100) and connected one to four electric motors (FIG. 5 for electric motor 86) in each nacelle (88).
 39.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1) and Eickmann (US 4982914 A) as applied to Claim 18 above, and further in view of Vaillant et al. (US 20180170564 A1).
40.	Regarding Claim 28, modified Vondrell discloses (see Vondrell) the method of claim 18, further comprising a reduction gearbox (paragraph [0052] for disclosing a gearbox for increasing or decreasing a rotational speed of fan 94, by definition a reduction gear box decreases the speed of fans for achieving ideal operating speeds) positioned between the electric motor (86) and a proprotor (74).
	Modified Vondrell is silent regarding the reduction gearbox being specifically positioned between the engine and the electrical generator. 
	Vaillant discloses an invention (Vaillant Abstract and FIG. 1) including a reduction gearbox positioned between an engine and an electrical generator (paragraph [0048] discloses electrical generator 32 being coupled to outlet shaft 33 of gas turbine 31 by means of a reduction gearbox (not labeled) which achieves the reduction gearbox being positioned between an engine and an electrical generator).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of modified Vondrell to use the arrangement of Vaillant, as a known reduction gearbox arrangement such that the engine and the generator can both operate at optimal speeds, even if those are not the same optimal speed.

41.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1) and Eickmann (US 4982914 A) as applied to Claim 18 above, and further in view of Hollimon et al. (US 20120292456 A1).
42.	Regarding Claim 35, modified Vondrell discloses the method of claim 35. 
	Modified Vondrell silent regarding stop-fold proprotors.
(Hollimon Abstract) including stop-fold proprotors (Abstract and FIGS. 1-4 discloses stop-fold proprotors 115).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention modified Vondrell to use the arrangement of Hollimon, as a known proprotor arrangement for the purpose of reducing the drag on the aircraft during a forward flight mode. 
Response to Arguments
Applicant's arguments filed on 30/08/2021 have been fully considered but they are not persuasive. 
	With regard to arguments pertaining to claims 1, 18 and 36, in particular, the applicant’s asserts that “the art of Vondrell teach a dual function craft that requires the use of four (4) wing assemblies in order to operate…The claims as amended operate a rotor craft with only two proprotors that together provide lift and propulsion for the rotorcraft and do not require 4 different motors and two sets of wings.”. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 
	In regards to arguments regarding Vondrell lacking support for forward thrust, the applicant is kindly invited to see paras. [0015], [0025], [0026], [0027], [0042], [0049], [0069] as well as other portions of the disclosure including figures 1-2 which point to an aircraft that is very well capable of a plethora of flight modes, including forward flight. Therefore, the rejection is still deemed proper.
	In regards to arguments pertaining to Claim 10, the applicant asserts that Vaillant “does not teach the element or limitation missing in Vondrell as required by the independent claims as amended.”. In this case, Vailliant is solely being relied upon for disclosing a reduction gearbox positioned between an engine and an electrical generator as seen in the discussion above. Vailliant is not being relied upon for disclosing claim 1. Therefore, the rejection is still deemed proper.
	In regards to arguments pertaining to Claims 18-25, 27, 30-32 and 34, the applicant asserts that “the missing elements must come from newly cited reference Eickmann.”. Eickmann is being relied upon 
	The applicant is invited to carefully review the prior art rejection, in particular, the utilization of each reference with respect to the limitations currently required by each claim. Furthermore, as noted in previous office actions, a number of the claims combine elements from different species rather than reading on a single species. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

/Richard R. Green/Primary Examiner, Art Unit 3647